 

Case 1:19-cv-10544-GBD Document 30

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DONNA ANN GABRIELE CHECHELE,

Plaintiff,

 

-against-

19 Civ. 10544 (GBD)

THOMAS G. DUNDON et al.,

Defendants.

GEORGE B. DANIELS, United States District Judge:
The July 7, 2020 oral argument is cancelled. Defendant’s motion to dismiss, (ECF No. 18),

will be decided on submission without oral argument.

 

Dated: New York, New York SO ORDERED.
July 1, 2020
Gis B Dor
B. DANIELS

ed States District Judge

 
